DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022, 02/15/2022, 03/23/2022 and 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-11 are currently pending in the present application. Claims 1-2 and 7 are currently amended; and claims 3-6 and 8-11 are original. The amendment dated April 20, 2022 has been entered into the record. 
Drawings were previously objected to under 37 CFR 1.83(a) since the drawings failed to show every feature of the invention specified in the claims. The objections are now withdrawn in view of the newly submitted drawings.
Claims 1-2 and 7 were previously objected to for informalities and claims 2-7 and 9-11 were previously rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant argues that the prior art of Yamagata does not teach the newly added limitation “the light modulating cell does not include glass”, and one of ordinary skill in the art would have had no reason to have modified Yamagata's substrates to be formed of non-glass materials (Remarks, Pages 8-10). Applicant’s arguments have been fully considered and are persuasive by the following reasons: 
The light modulating cell 22 of the present application does not include a stiff element such as glass to accurately perform the “pasting of the light modulating cells 22 with respect to the curved surface 20”, which is difficult when glass is used as a substrate (Specification, Paragraph [0089]). However, the light modulating cell of Yamagata includes a first substrate 202 and a second substrate 202 made up of a glass plate (Yamagata: Paragraph [0063]), and both Yamazaki and the combination of Yamagata and Yamazaki fail to teach or suggest not having glass in a light modulating cell when the light modulating cell is installed on glasses having a curved surface.

Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Yamagata (US 2012/0020056), of record, discloses a light modulating device (Figures 4, 25 and 29; see Paragraphs [0022], [0043], [0047] and [0178] regarding the embodiment shown in Figures 4, 25 and 29) comprising: a light transmissive plate (Figure 29, the supporting substrate 332; Paragraph [0165]) which has a curved surface (the curved surface on 332); a light modulating cell (52) which is capable of turning into a light shielding state and a light transmitting state (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yamagata teaches the structure, i.e., the liquid crystal panel 52, comprising the liquid crystal layer 70 and the active element part 206 for driving each pixel, with the back light module 312, thereby capable of allowing or blocking passage of emitted light from the back light module to operate a display; Paragraphs [0068]-[0069], [0075] and [0165]); and an optically transparent adhesive film (338; Paragraphs [0087], [0181]) which is disposed between the curved surface of the light transmissive plate and the light modulating cell (see Figure 29) and attaches one side of the light modulating cell to the curved surface of the light transmissive plate (Figure 29; Paragraphs [0180]-[0181]), wherein: the curved surface is a three-dimensional curved surface (Figure 25), the light transmissive plate is arranged only on one side of the light modulating cell (Figure 29), the light modulating cell has: a first laminated body (102, 106, 110) which includes a first substrate and a first electrode layer (102 and 106; Paragraphs [0067]-[0068]); a second laminated body (202, 206) which includes a second substrate (202; Paragraph [0067]); a liquid crystal layer (70) which is disposed between the first laminated body and the second laminated body (Figure 4); a sealing member (Figure 4, seal 74) which defines a liquid crystal space of the liquid crystal layer (Paragraph [0065]); and the first laminated body has an extension portion (Figure 4, the extension portion of 102 and 110 outside of 74) which is extended to an outside of the sealing member defining the liquid crystal space of the liquid crystal layer (Paragraph [0068]) and is attached to the curved surface of the light transmissive plate (Figure 29, the extension portions attached to the curved surface of 332 via the adhesive layer 338).
The prior art of Tahara (US 2005/0206832), of record, discloses a liquid crystal cell (Figure 1), where a width of the sealing member is about 1 mm (Paragraph [0195]), to bond the substrates.
The prior art of Lee (US 2012/0257123), of record, discloses a light modulating cell having a curved surface (Figures 1-2; Paragraphs [0020]-[0021]): comprising a first laminated body (122, 123 and 125) which includes a first plastic substrate (112), a first electrode layer (123) and a first alignment layer (125); a second laminated body (132, 133 and 135) which includes a second plastic substrate (132) and a second alignment layer (135); a liquid crystal layer (110) of a guest-host type which is disposed between the first laminated body and the second laminated body (Figures 1-2 and Paragraph [0030]) and contains a dichroic dye (Paragraph [0031]); a sealing member (115) between the first alignment film and the second alignment film (Paragraph [0046]); and a plurality of spacers (111) which define a thickness of the liquid crystal layer (Paragraph [0038]); and Tahara further teaches a liquid crystal cell (Figure 1) comprising a first resin substrate and a second resin substrate to form curved substrates (Paragraph [0075]).
The prior art of Yamazaki (US 2005/0164470), of record, discloses a light transmissive plate (2604 in Figure 6), which includes glasses having a curved surface (Paragraph [0111] "a display part 2600 bonded to an automobile windshield 2604 with a curved surface … window glasses") for installing a liquid crystal display device in vehicles (Paragraphs [0024], [0111]).
However, Yamagata fails to disclose, in light of the specification, “the light modulating cell does not include glass”. The prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claim 8 is allowable by virtue of their dependence on claim 1. 
Regarding claim 2, Yamagata discloses a light modulating device (Figures 4, 25 and 29; see Paragraphs [0022], [0043], [0047] and [0178] regarding the embodiment shown in Figures 4, 25 and 29) comprising: a first light transmissive plate (Figure 29, the supporting substrate 332; Paragraph [0165]) which has a curved surface (the curved surface on 332); a second light transmissive plate (the supporting substrate 302; Paragraph [0187]); a light modulating cell (52) which is disposed between the first light transmissive plate and the second light transmissive plate and is capable of turning into a light shielding state and a light transmitting state (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yamagata teaches the structure, i.e., the liquid crystal panel 52, comprising the liquid crystal layer 70 and the active element part 206 for driving each pixel, with the back light module 312, thereby capable of allowing or blocking passage of emitted light from the back light module to operate a display; Paragraphs [0068]-[0069], [0075] and [0165]); and an optically transparent adhesive film (338; Paragraphs [0087], [0181]) which is disposed between the curved surface of the first light transmissive plate and the light modulating cell (Figure 29) and attaches one side of the light modulating cell to the curved surface of the first light transmissive plate (Figure 29; Paragraphs [0180]-[0181]), wherein: the curved surface is a three-dimensional curved surface (Figure 25), the light modulating cell has: a first laminated body (102, 106, 110) which includes a first substrate and a first electrode layer (102 and 106; Paragraphs [0067]-[0068]); a second laminated body (202, 206) which includes a second substrate (202; Paragraph [0067]); a liquid crystal layer (70) which is disposed between the first laminated body and the second laminated body (Figure 4); a sealing member (Figure 4, seal 74) which defines a liquid crystal space of the liquid crystal layer (Paragraph [0065]); and the first laminated body has an extension portion (Figure 4, the extension portion of 102 and 110 outside of 74) which is extended to an outside of the sealing member defining the liquid crystal space of the liquid crystal layer (Paragraph [0068]) and is attached to the curved surface of the first light transmissive plate (Figure 29, the extension portions attached to the curved surface of 332 via the adhesive layer 338).
Tahara discloses a liquid crystal cell (Figure 1), where a width of the sealing member is about 1 mm (Paragraph [0195]), to bond the substrates.
Lee discloses a light modulating cell having a curved surface (Figures 1-2; Paragraphs [0020]-[0021]): comprising a first laminated body (122, 123 and 125) which includes a first plastic substrate (112), a first electrode layer (123) and a first alignment layer (125); a second laminated body (132, 133 and 135) which includes a second plastic substrate (132) and a second alignment layer (135); a liquid crystal layer (110) of a guest-host type which is disposed between the first laminated body and the second laminated body (Figures 1-2 and Paragraph [0030]) and contains a dichroic dye (Paragraph [0031]); a sealing member (115) between the first alignment film and the second alignment film (Paragraph [0046]); and a plurality of spacers (111) which define a thickness of the liquid crystal layer (Paragraph [0038]); and Tahara further teaches a liquid crystal cell (Figure 1) comprising a first resin substrate and a second resin substrate to form curved substrates (Paragraph [0075]).
Yamazaki discloses a light transmissive plate (2604 in Figure 6), which includes glasses having a curved surface (Paragraph [0111] "a display part 2600 bonded to an automobile windshield 2604 with a curved surface … window glasses") for installing a liquid crystal display device in vehicles having glasses (Paragraphs [0024], [0111]).
However, Yamagata fails to disclose, in light of the specification, “the light modulating cell does not include glass”. The prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 2.
Dependent claims 3-7 and 9-11 are allowable by virtue of their dependence on claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871